Title: Memorandum on a Proposed Dutch Loan, [April 1779]
From: Franklin, Benjamin
To: 


[April, 1779]
M. de Neuville d’amsterdam Continue a Donner de Bonnes Esperances Sur L’emprunt de M. franklin, qu’il n’a fait que pressentir parceque L’emprunt de Langleterre, La prise de Ste. Lucie, Celle de Pondichery et quelque tentatives Reelles ou Supposées de M. Neker pour trouver de L’argeant en hollande, luy ont parus trop importants pour operer en mesme tems pour Compte des americains. Les pertes immenses du Commerce de france ne Laisseroient aucun Espoir de Ressource dans Les Banquiers de Paris, qui gardent tous Leurs moyens pour Secourir et encore très faiblement Les Negotiants des Ports. Les Bezoings de M. franklin ne Sont pas urgents et il faut Esperer que M de Neufville aura procuré des fonds avant que Ceux de M. franklin Soyent epuisés.
avril 1779
